internal_revenue_service number info release date date index no the honorable member u s house of representatives attention dear of mr this letter is in response to your inquiry dated date on behalf of your seeks guidance on constituent mr taxation issues related to a rental unit that he acquired in it appears from his letter that he acquired the unit in a like-kind_exchange under sec_1031 of the internal_revenue_code we are pleased to provide you with general information under the like-kind_exchanges rules no gain_or_loss is recognized on the exchange of property held for productive use in a trade_or_business or for investment if the property is exchanged solely for property of like_kind that is to be held either for productive use in a trade_or_business or for investment a taxpayer must report the exchange of business or investment_property for property of a like_kind on form_8824 like-kind_exchanges investment_property such as a rental unit is considered a capital_asset thus a taxpayer who sells a rental unit recognizes a capital_gain or loss from the sale of the unit a taxpayer who converts a rental unit to a personal_residence may after a 5-year period be able to exclude all or part of the gain from the sale of the principal_residence subject_to the rules of sec_121 under sec_121 a taxpayer may generally be able to exclude from income up to dollar_figure dollar_figure on a joint_return in most cases of gain from the sale of the taxpayer’s principal_residence to exclude gain under this section a taxpayer must have owned and lived in the property as the taxpayer’s main home for at least years during the 5-year period ending on the date he sells the residence i hope this information is helpful if you have any further questions please call identification_number at sincerely associate chief_counsel income_tax accounting _____________________ heather c maloy associate chief_counsel income_tax accounting
